Title: To James Madison from Edward Tiffin, 17 August 1813 (Abstract)
From: Tiffin, Edward
To: Madison, James


17 August 1813, “Treasury Department, General Land Office.” “Yesterday I received from the Register of the Land office at Fort St. Stephens, in the Mississippi Territory, the enclosed letter, which I am under the necessity of troubling you with, having no authority to direct a removal of the public records or property, from the place designated by law.
“Mr. Samuel Smith, the receiver of public monies at that place, is now here; from him I learn, that Fort St. Stephens is situated in the midst of the best settlements in that country, a hardy race, suited by nature and habits for Indian warfare—and that he knows of no more secure place, provided that in case of the danger Mr. Sewall apprehends taking place, there were a company or two of men stationed there, who could throw up such additional works to the old fort, as would afford complete security against any force the enemy might be supposed capable of directing against it. If the war department cannot spare such a force for the protection of that place, I should suppose governor Holmes might be instructed to have an eye to the public offices, records, &ca. in exposed places, and provide aid from the militia, in cases of emergency, which it is hoped will not often call for relief or protection.”
